35 So. 3d 573 (2007)
Ex parte William CREWS.
(In re William Crews v. State of Alabama).
1060840.
Supreme Court of Alabama.
September 21, 2007.
William Crews, pro se.
Submitted on petitioner's brief only.
BOLIN, Justice.
We hereby suspend the provisions of Rule 39(g) and (h), Ala. R.App. P., allowing the petitioner and the respondent to file a brief and to request oral argument, and we summarily grant the writ. In an opinion released today, this Court overrules Wells v. State, 941 So. 2d 1008 (Ala.Crim.App. 2005), to the extent that it created a limitation on a trial court's jurisdiction to consider successive § 13A-5-9.1, Ala.Code 1975, motions. See Ex parte Gunn, 993 So. 2d 433 (Ala.2007). The Court of Criminal Appeals relied solely on Wells in affirming the trial court's judgment. Therefore, we reverse the judgment of the Court of Criminal Appeals and remand the case for proceedings consistent with Gunn.
WRIT GRANTED; REVERSED AND REMANDED.[*]
SEE, LYONS, WOODALL, SMITH, PARKER, and MURDOCK, JJ., concur.
STUART, J., concurs specially.
COBB, C.J., recuses herself.
STUART, Justice (concurring specially).
See my writing in Ex parte Gunn, 993 So. 2d 433, 437 (Ala.2007).
NOTES
[*]  Note from the reporter of decisions: On January 25, 2008, on remand from the Alabama Supreme Court, the Court of Criminal Appeals affirmed, without opinion (CR-06-0291). On February 15, 2008, that court denied rehearing, without opinion. On April 11, 2008, the Supreme Court denied certiorari review, without opinion (1070774).